  Case 14-09346         Doc 31     Filed 11/05/18 Entered 11/05/18 08:04:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-09346
         Kimberly H Buechle

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2014.

         2) The plan was confirmed on 05/29/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/14/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,900.00.

         10) Amount of unsecured claims discharged without payment: $89,645.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-09346       Doc 31       Filed 11/05/18 Entered 11/05/18 08:04:22                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $43,271.00
       Less amount refunded to debtor                            $71.00

NET RECEIPTS:                                                                                   $43,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,852.96
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,852.96

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured     33,487.00     33,487.56        33,487.56      16,301.32        0.00
AMERICAN EXPRESS                Unsecured      5,772.00       5,772.27         5,772.27      2,809.87        0.00
BANK OF AMERICA                 Unsecured      8,857.00            NA               NA            0.00       0.00
BANK OF AMERICA                 Unsecured     15,473.00            NA               NA            0.00       0.00
CAPITAL ONE NA                  Unsecured      1,609.00       1,628.82         1,628.82        792.89        0.00
CHASE BANK                      Unsecured      7,459.00            NA               NA            0.00       0.00
CHASE BANK                      Unsecured     18,122.00            NA               NA            0.00       0.00
Chiro One Wellness Center       Unsecured         360.00           NA               NA            0.00       0.00
DEPT STORES NTL BANK/AMEX       Unsecured         455.00        444.88           444.88        216.56        0.00
ECMC                            Unsecured     18,697.00     18,708.21        18,708.21       9,106.92        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      3,045.00       3,045.42         3,045.42      1,482.47        0.00
MOMA FUNDING LLC                Unsecured         735.00        726.22           726.22        353.51        0.00
MOMA FUNDING LLC                Unsecured      1,151.00       1,150.81         1,150.81        560.20        0.00
TD BANK USA                     Unsecured     11,450.00     11,757.30        11,757.30       5,723.30        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-09346         Doc 31      Filed 11/05/18 Entered 11/05/18 08:04:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $76,721.49         $37,347.04              $0.00


Disbursements:

         Expenses of Administration                             $5,852.96
         Disbursements to Creditors                            $37,347.04

TOTAL DISBURSEMENTS :                                                                      $43,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
